Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      04-APR-2019
                                                      09:44 AM
              SCWC-XX-XXXXXXX AND SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                   Petitioners and Respondents/
         Plaintiffs/Counterclaim-Defendants/Appellees,

                              vs.

        PAZ F. ABASTILLAS, also known as PAZ A. RICHTER,
                    ROBERT A SMITH, personally,
                   Respondents and Petitioners/
          Defendants/Counterclaim-Plaintiffs/Appellees,

                              and

     ROBERT A. SMITH, Attorney at Law, A Law Corporation,
   STANDARD MANAGEMENT, INC., U.S. BANCORP MORTGAGE COMPANY,
           an Oregon Company, WESTERN SURETY COMPANY,
                   sued herein as Doe Entity 1,
                Respondents/Defendants-Appellees,

                              and

                    MICHAEL BORNEMANN, M.D.,
         Respondent and Petitioner/Defendant-Appellant.

             (CAAP-XX-XXXXXXX; CIV. NO. 93-3974-10)

----------------------------------------------------------------

            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                   Petitioners and Respondents/
         Plaintiffs/Counterclaim-Defendants/Appellees,

                              vs.

        PAZ F. ABASTILLAS, also known as PAZ A. RICHTER,
                   ROBERT A SMITH, personally,
                  Respondents and Petitioners/
         Defendants/Counterclaim-Plaintiffs/Appellants,
                                 and

      ROBERT A. SMITH, Attorney at Law, A Law Corporation,
       STANDARD MANAGEMENT, INC., MICHAEL BORNEMANN, M.D.,
        U.S. BANCORP MORTGAGE COMPANY, an Oregon Company,
      WESTERN SURETY COMPANY, sued herein as Doe Entity 1,
                Respondents/Defendants-Appellees.

              (CAAP-XX-XXXXXXX; CIV. NO. 93-3974-10)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Respondent and Petitioner Michael Bornemann, M.D.’s

Application for Writ of Certiorari filed on March 1, 2019 is

hereby rejected.

          DATED: Honolulu, Hawai#i, April 4, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                  2